Citation Nr: 1201948	
Decision Date: 01/19/12    Archive Date: 01/30/12

DOCKET NO.  08-14 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for bipolar disorder.

2.  Entitlement to service connection for degenerative disc disease and arthritis of the back.


REPRESENTATION

Appellant represented by:	Susan Paczak, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 27, 1989 to August 3, 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied entitlement to service connection for bipolar disorder and degenerative disc disease and arthritis of the back.

In May 2009 the Veteran testified at a hearing before RO personnel.  A transcript of the hearing is of record.

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

In a statement dated in October 2011 and after the appeal had been certified to the Board, the Veteran's attorney requested a travel board or video conference hearing on behalf of the Veteran for the issues on appeal.  Since the RO schedules travel board and video conference hearings, a remand of this matter to the RO is warranted.

Accordingly, the case is REMANDED for the following action:

The RO should take appropriate steps to schedule the Veteran for a personal hearing with a Veterans Law Judge of the Board at the RO or via videoconference at the local office, in accordance with her request.  A copy of the notice of the time and place to report should be provided to the Veteran and her attorney and associated with the claims file.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



